Title: Richard Oswald to the American Peace Commissioners, 4 November 1782
From: Oswald, Richard
To: Adams, John,Franklin, Benjamin,Jay, John


Gentlemen,
Paris 4th. November 1782.

You may remember, that from the very beginning of our Negociation for settling a Peace between Great Britain and America, I insisted that you should positively stipulate for a Restoration of the property of all those Persons, under the Denomination of Loyalists or Refugees, who have taken part with Great Britain in the present War. Or if the said property had been resold, and passed into such Variety of hands, as to render the Restoration impracticable, (which you asserted to be the case in many Instances,) you should stipulate for a compensation, or Indemnification to those Persons, adequate to their Losses.
To these propositions, you said you could not accede. Mr. Strachey since his arrival at Paris has most strenuously joined me in insisting upon the said Restitution, Compensation, or Indemnification, and in laying before you every Argument in favour of those demands, founded upon national Honour, and upon the true principles of Justice.
These demands you must have understood to extend not only to all persons of the above mentiond Description who have fled to Europe, but likewise to all those who may be now in any parts of North America, dwelling under the protection of his Majesty’s Arms or otherwise.
We have also insisted upon a mutual Stipulation for a general Amnesty on both sides, comprehending thereby an Enlargement of all Persons, who on Account of Offences committed, or supposed to be committed, since the Commencement of Hostilities, may be now in Confinement; and for an immediate repossession of their Properties, and peaceable Enjoyment thereof, under the Government of the united States. To this you have not hitherto given a particular or direct Answer.
It is however incumbent upon me as Commissioner of the King of Great Britain, to repeat those several Demands; and without going over those Arguments upon paper, (which We have so often urged in Conversation,) to press your immediate Attention to these Subjects; and to urge you to enter into proper Stipulations, for the Restitution, Compensation and Amnesty above mention’d, before We proceed further in this Negociation. I have the Honour to be / Gentlemen / Your most obedient / humble Servant
Richard Oswald.

